        Case 1:19-cr-10080-NMG Document 2228 Filed 09/16/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

         v.
                                                       Cr. No. 19-10080-NMG
 GREGORY COLBURN, et al.,

         Defendants.

    DEFENDANT GAMAL ABDELAZIZ’S MOTION TO EXCLUDE YEARBOOKS


       Defendant Gamal Abdelaziz moves to exclude Exhibits 702 to 705, which are Hong

Kong International School (“HKIS”) yearbooks. The government is expected to use these

yearbooks with Rachel Sih (who is scheduled to testify Friday, September 17) to show that

Sabrina Abdelaziz did not play basketball her junior and senior years. Because the government

seeks to introduce the yearbooks for the truth of the matter contained therein—i.e., that Ms.

Abdelaziz was not on the basketball team during certain years— the yearbooks constitute

inadmissible hearsay under Fed. R. Evid. 801 and 802. The yearbooks do not fall within any

exception to the rule against hearsay.


 Dated: September 16, 2021                      Respectfully submitted,

                                                /s/ Brian T. Kelly
                                                Brian T. Kelly (BBO # 549566)
                                                Joshua C. Sharp (BBO # 681439)
                                                Lauren M. Maynard (BBO # 698742)
                                                NIXON PEABODY LLP
                                                53 State Street
                                                Boston, MA 02109
                                                (617) 345-1000
                                                bkelly@nixonpeabody.com
                                                jsharp@nixonpeabody.com
                                                lmaynard@nixonpeabody.com

                                                1
       Case 1:19-cr-10080-NMG Document 2228 Filed 09/16/21 Page 2 of 2




                                               Robert Sheketoff (BBO # 457340)
                                               One McKinley Square
                                               Boston, MA 02109
                                               617-367-3449

                                               Counsel for Gamal Abdelaziz

                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically on September 16,
2021, and thereby delivered by electronic means to all registered participants as identified on
the Notice of Electronic Filing.

                                                           /s/ Joshua C. Sharp
                                                           Joshua C. Sharp




                                               2
